COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       UT Health Science Center-Houston v. Nancy Perkins

Appellate case number:     01-16-00901-CV

Trial court case number: 2015-60644

Trial court:               215th District Court of Harris County

        Appellant UT Health Science Center-Houston characterizes its interlocutory appeal as an
appeal from the trial court’s denial of its plea to the jurisdiction. In the trial court, appellant
asserted sovereign immunity, and it filed a combined plea to the jurisdiction and motion for
summary judgment. The record contains a denial of the motion for summary judgment, but it
does not include an express ruling on the plea to the jurisdiction.
        It is not self-evident that the denial of appellant’s motion for summary judgment in this
case implies a denial of the jurisdictional plea. See, e.g., W. Travis County Pub. Util. Agency v.
CCNG Dev. Co., L.P., No. 03-16-00521-CV, 2017 WL 74420, at *5 (Tex. App.—Austin Jan. 4,
2017, no pet. h.); Waller Cty. v. City of Hempstead, 453 S.W.3d 73, 75 (Tex. App.—Houston
[1st Dist.] 2014, pet. denied). The issue is not addressed by the parties’ briefs.
        Appellant shall file a supplemental brief within 10 days, demonstrating a basis for
exercising interlocutory appellate jurisdiction. See TEX. R. APP. P. 38.9(b). Appellee may file a
responsive brief within 7 days after the filing of appellant’s supplemental brief. To the extent that
the order appealed from may not be appealable, this appeal may be dismissed for want of
jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: April 4, 2017